Citation Nr: 1706889	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously remanded by the Board in June 2014.  The case has been returned to the Board for review.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA medical examination in September 2014.  The VA examination report indicated that an echocardiogram was completed on September 5, 2013.  However, upon review of the examination report and VA medical treatment records, there is no echocardiogram of record.  Accordingly, without the September 2013 echocardiogram, it would be premature to adjudicate the claim for entitlement to an increased rating for coronary artery disease.  In addition, the claims file only contains VA medical treatment records through August 2011.  However, VA examiner notations at the Veteran's September 2014 VA examination suggest that he may have continued receiving VA treatment after August 2011.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO must obtain updated treatment records from September 2011 through the present, to include the September 2013 echocardiogram.        

In its June 2014 remand, the Board directed the VA examiner to provide comprehensive information addressing all components of the disability, including but not limited to, an assessment of exercise capacity in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope.  The September 2014 VA examiner did not complete an exercise stress test and did not provide an explanation as to why one was not provided as requested by the Board's remand.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner did state that the Veteran complained of fatigue after walking and related the Veteran's complaint to his BMI.  However, the examiner did not provide a sufficient reasoning as to why the Veteran's fatigue is unrelated to his service-connected coronary artery disease.  The Board notes that where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).     

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Minneapolis VA Health Care System and all records from Phoenix VA Medical Center and any associated outpatient clinics, from August 2011 to the present, to include the report of an echocardiogram completed on September 5, 2013, as referenced in the report of the September 2014 VA examination. 

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  

The examiner must list all relevant findings and manifestations of the coronary artery disease, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, and/or syncope.

If an exercise stress test is not completed, the examiner should explain why the test was not completed, to include any medical reasons to include medical contraindication.  

The examiner should discuss the nature of any left ventricular dysfunction (in percentage terms of ejection fraction), as well as the frequency and duration of any episodes of congestive heart failure.

To the extent possible, the examiner must clinically distinguish the effects of a nonservice-connected condition from those of the service-connected coronary artery disease.  The examiner is advised that where it is not possible to clinically distinguish the effects of a nonservice-connected condition from those of the service-coronary artery disease, such should be noted, and the reasonable doubt doctrine dictates that all such symptoms should be attributed to the Veteran's service-connected coronary artery disease.  Mittleider v. West, 11 Vet. App. 181 (1998).

All opinions must be supported by a complete rationale.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher initial rating may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




